Detailed Action

1.	This Office Action is responsive to the Amendment filed 02/16/2021.  Claims 1, 2, 4-7, 11-15, 17 and 19 have been amended.  Claims 10, 16, 18 and 20-21 have been cancelled.  Claims 22-25 have been added as new claims.  Claims 1-9, 11-15, 17, 19 and 22-25 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-9, 11-15, 17, 19 and 22-25 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
	Prior art YU et al. (US 2016/0337172) teaches a method and system for upgrading a virtualized network function and a network function virtualization orchestrator NFVO.  The NFVO includes a receiver, configured to receive an upgrade request message to upgrade a first software version corresponding to a first VNF to a second software version, the first software version corresponds to a first VNF instance, and the second software version corresponds to a second VNF instance.
	Prior art Zhu et al. (US 2017/0012823) teaches a method and system for configuring a virtualized network function forwarding graph and a network function instance for the target functional entity.

The prior art of records, individually or in combination, fail to explicitly teach or render obvious that an apparatus for instantiating a Network Service comprising a Virtualised Network Function that is part of a Core Network, and a Virtualised Network Function that is part of a next generation Node B, gNB, comprising: memory having instructions; and processing circuitry, coupled with the memory, to implement a Network Function Virtualisation Orchestrator to: receive a request to instantiate a new Network Service from a Network Manager; instantiate the new Network Service comprising a first Virtualised Network Function that is part of the Core Network, and a second Virtualised Network Function that corresponds to a centralized unit that is part of the gNB; respond to the Network Manager indicating that the new Network Service has been instantiated, receive a request from the Network Manager to add Virtualised Network Function Forwarding Graphs associated with the instantiated Network Service; in response to the request, add Virtualised Network Function Forwarding Graphs associated with the instantiated Network Service, including adding one or more Virtual Links to connect the second Virtualised Network Function corresponding to the Centralized Unit that is part of the gNB with one or more Physical Network Functions that correspond to one or more Distributed Units that are part of the gNB; and respond to the Network Manager to indicate that the Virtualised Network Function Forwarding Graphs have been added, as set forth in the independent claim 1.  



4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441